DETAILED ACTION
Claims 1-4, 6-11, 13-18, and 20-23 are pending.  Claims 1, 8, and 15 are in independent form. This Office action is FINAL.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-11, 13-18, and 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 8, and 15 recite the limitation "the first set of processors at a steady state frequency".  In pursuit of compact prosecution the Examiner is interpreting this as “the set of processors.”  However, there is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2014/0310537 to Messick et al. (“Messick”).

Regarding claim 1, Messick discloses:
A computer-implemented method comprising: 
allocating a first set of resources comprising a set of processors to a partition that is hosted on a data processing system (Messick: Paragraph [0055], “Presently, there is a new line of processors (e.g., third generation Intel.RTM. Core.TM. processors) that is being used in information handling systems, such as IHS 100. These new processors include an enhanced processing feature. The enhanced processing feature allows the processors to run faster than base operating frequencies if the processors are operating below power, current, and temperature specification limits. When the processors are operating below these limits and workload demands additional performance, the processors' frequency will dynamically increase until the upper limit of frequency is reached. The increase occurs in increments of 100 MHz or 133 MHz (depending on the processors), as required to meet the demand. When any of the electrical or thermal limits are reached, the operating frequency automatically decreases in decrements of 100 MHz or 133 MHz until the processors are again operating at TDP”);
operating the partition on the data processing system using the first set of resources by operating the first set of processors at a steady state frequency (Messick: Paragraph [0055], “Presently, there is a new line of processors (e.g., third generation Intel.RTM. Core.TM. processors) that is being used in information handling systems, such as IHS 100. These new processors include an enhanced processing feature. The enhanced processing feature allows the processors to run faster than base operating frequencies if the processors are operating below power, current, and temperature specification limits. When the processors are operating below these limits and workload demands additional performance, the processors' frequency will dynamically increase until the upper limit of frequency is reached. The increase occurs in increments of 100 MHz or 133 MHz (depending on the processors), as required to meet the demand. When any of the electrical or thermal limits are reached, the operating frequency automatically decreases in decrements of 100 MHz or 133 MHz until the processors are again operating at TDP”; wherein prior to the error the operating frequency is operating at a base frequency);
detecting a non-catastrophic input/output (I/O) recovery event during operation of the partition using the first set of resources (Messick: Paragraph [0055], “Presently, there is a new line of processors (e.g., third generation Intel.RTM. Core.TM. processors) that is being used in information handling systems, such as IHS 100. These new processors include an enhanced processing feature. The enhanced processing feature allows the processors to run faster than base operating frequencies if the processors are operating below power, current, and temperature specification limits. When the processors are operating below these limits and workload demands additional performance, the processors' frequency will dynamically increase until the upper limit of frequency is reached. The increase occurs in increments of 100 MHz or 133 MHz (depending on the processors), as required to meet the demand. When any of the electrical or thermal limits are reached, the operating frequency automatically decreases in decrements of 100 MHz or 133 MHz until the processors are again operating at TDP”; the con-catastrophic I/O recovery event is the event when processors are operating below a limit).
based on the detecting of the I/O recovery event during operation of the partition using the first set of resources, determining a compensation for the I/O recovery event, wherein the determined compensation comprises a time interval (Messick: Paragraph [0055], “Presently, there is a new line of processors (e.g., third generation Intel.RTM. Core.TM. processors) that is being used in information handling systems, such as IHS 100. These new processors include an enhanced processing feature. The enhanced processing feature allows the processors to run faster than base operating frequencies if the processors are operating below power, current, and temperature specification limits. When the processors are operating below these limits and workload demands additional performance, the processors' frequency will dynamically increase until the upper limit of frequency is reached. The increase occurs in increments of 100 MHz or 133 MHz (depending on the processors), as required to meet the demand. When any of the electrical or thermal limits are reached, the operating frequency automatically decreases in decrements of 100 MHz or 133 MHz until the processors are again operating at TDP”; wherein the compensation is the increase in frequency and the time interval is until it is back to the expected limits);
allocating a second set of resources in addition to the first set of resources to the partition, the second set of resources corresponding to the compensation for the I/O recovery event, wherein the second set of resources comprises a boosted frequency that is higher than the steady state frequency (Messick: Paragraph [0055], “Presently, there is a new line of processors (e.g., third generation Intel.RTM. Core.TM. processors) that is being used in information handling systems, such as IHS 100. These new processors include an enhanced processing feature. The enhanced processing feature allows the processors to run faster than base operating frequencies if the processors are operating below power, current, and temperature specification limits. When the processors are operating below these limits and workload demands additional performance, the processors' frequency will dynamically increase until the upper limit of frequency is reached. The increase occurs in increments of 100 MHz or 133 MHz (depending on the processors), as required to meet the demand. When any of the electrical or thermal limits are reached, the operating frequency automatically decreases in decrements of 100 MHz or 133 MHz until the processors are again operating at TDP”; wherein the second set of resources is the boosted frequency and it is added to the processors to fix the problem and the boosted frequency is higher than the original frequency);
continuing operation of the partition on the data processing system using the first set of resources and the second set of resources by operating the set of processors at the boosted frequency for a duration of the time interval (Messick: Paragraph [0055], “Presently, there is a new line of processors (e.g., third generation Intel.RTM. Core.TM. processors) that is being used in information handling systems, such as IHS 100. These new processors include an enhanced processing feature. The enhanced processing feature allows the processors to run faster than base operating frequencies if the processors are operating below power, current, and temperature specification limits. When the processors are operating below these limits and workload demands additional performance, the processors' frequency will dynamically increase until the upper limit of frequency is reached. The increase occurs in increments of 100 MHz or 133 MHz (depending on the processors), as required to meet the demand. When any of the electrical or thermal limits are reached, the operating frequency automatically decreases in decrements of 100 MHz or 133 MHz until the processors are again operating at TDP”; wherein the system operates with this boosted frequency for the time interval that it takes to operate at the expected limits); and 
based on an elapsing of the time interval, removing the second set of resources from the partition by resuming operation of the set of processors at the steady state frequency (Messick: Paragraph [0055], “Presently, there is a new line of processors (e.g., third generation Intel.RTM. Core.TM. processors) that is being used in information handling systems, such as IHS 100. These new processors include an enhanced processing feature. The enhanced processing feature allows the processors to run faster than base operating frequencies if the processors are operating below power, current, and temperature specification limits. When the processors are operating below these limits and workload demands additional performance, the processors' frequency will dynamically increase until the upper limit of frequency is reached. The increase occurs in increments of 100 MHz or 133 MHz (depending on the processors), as required to meet the demand. When any of the electrical or thermal limits are reached, the operating frequency automatically decreases in decrements of 100 MHz or 133 MHz until the processors are again operating at TDP”; wherein the frequency is slowly removed back down to the original frequency once the limits have been reached and until the original frequency is restored);

	Regarding claim 8, Messick discloses:
A system comprising: 
a plurality of computing resources (Messick: Paragraph [0040], “The information handling system may include random access memory (RAM), one or more processing resources such as a central processing unit (CPU) or hardware or software control logic, ROM, and/or other types of nonvolatile memory. Additional components of the information handling system may include one or more disk drives, one or more network ports for communicating with external devices as well as various input and output (I/O) devices, such as a keyboard, a mouse, and a video display. The information handling system may also include one or more buses operable to transmit communications between the various hardware components”);
a plurality of partions (Messick: Paragraph [0040], “The information handling system may include random access memory (RAM), one or more processing resources such as a central processing unit (CPU) or hardware or software control logic, ROM, and/or other types of nonvolatile memory. Additional components of the information handling system may include one or more disk drives, one or more network ports for communicating with external devices as well as various input and output (I/O) devices, such as a keyboard, a mouse, and a video display. The information handling system may also include one or more buses operable to transmit communications between the various hardware components”); and 
a resource management module coupled with the plurality of partitions and the plurality of computing resources, the resource management module configured to (Messick: Paragraph [0041], “Referring specifically to FIG. 1, exemplary IHS 100 includes one or more processor(s) 105 coupled to a system memory 110 via system interconnect 115. System interconnect 115 can be interchangeably referred to as a system bus in one or more embodiments. System memory 110 can include therein a plurality of software and/or firmware modules including firmware (F/W) 112, basic input/output system (BIOS) 114, operating system (O/S) 116, and application(s) 118, which includes power budgeting utility 120, in the illustrative embodiment. The one or more software and/or firmware modules within system memory 110 can be loaded into processor(s) 105 during operation of IHS 100. Specifically, as utilized herein, power budgeting utility 120 can execute on processor(s) 105 to cause processor 105 to perform several processes included in the power budgeting analysis, including, but not limited to: performing system polling for power ratings of components within IHS 100, calculating various power values, including maximum power (PMax), thermal design power (TDP), maximum power transients, and others; and determining an aggressive power budget based on the calculations. In a specific embodiment, executable code of power budgeting utility 120 causes processor(s) 105 to perform several of the functions illustrated by the flow chart of FIG. 8, which is later described”):
allocate a first set of resources comprising a set of processors to a partition that is hosted on a data processing system (Messick: Paragraph [0055], “Presently, there is a new line of processors (e.g., third generation Intel.RTM. Core.TM. processors) that is being used in information handling systems, such as IHS 100. These new processors include an enhanced processing feature. The enhanced processing feature allows the processors to run faster than base operating frequencies if the processors are operating below power, current, and temperature specification limits. When the processors are operating below these limits and workload demands additional performance, the processors' frequency will dynamically increase until the upper limit of frequency is reached. The increase occurs in increments of 100 MHz or 133 MHz (depending on the processors), as required to meet the demand. When any of the electrical or thermal limits are reached, the operating frequency automatically decreases in decrements of 100 MHz or 133 MHz until the processors are again operating at TDP”);
operate the partition on the data processing system using the first set of resources by operating the first set of processors at a steady state frequency (Messick: Paragraph [0055], “Presently, there is a new line of processors (e.g., third generation Intel.RTM. Core.TM. processors) that is being used in information handling systems, such as IHS 100. These new processors include an enhanced processing feature. The enhanced processing feature allows the processors to run faster than base operating frequencies if the processors are operating below power, current, and temperature specification limits. When the processors are operating below these limits and workload demands additional performance, the processors' frequency will dynamically increase until the upper limit of frequency is reached. The increase occurs in increments of 100 MHz or 133 MHz (depending on the processors), as required to meet the demand. When any of the electrical or thermal limits are reached, the operating frequency automatically decreases in decrements of 100 MHz or 133 MHz until the processors are again operating at TDP”; wherein prior to the error the operating frequency is operating at a base frequency);
detect a non-catastrophic input/output (I/O) recovery event during operation of the partition using the first set of resources (Messick: Paragraph [0055], “Presently, there is a new line of processors (e.g., third generation Intel.RTM. Core.TM. processors) that is being used in information handling systems, such as IHS 100. These new processors include an enhanced processing feature. The enhanced processing feature allows the processors to run faster than base operating frequencies if the processors are operating below power, current, and temperature specification limits. When the processors are operating below these limits and workload demands additional performance, the processors' frequency will dynamically increase until the upper limit of frequency is reached. The increase occurs in increments of 100 MHz or 133 MHz (depending on the processors), as required to meet the demand. When any of the electrical or thermal limits are reached, the operating frequency automatically decreases in decrements of 100 MHz or 133 MHz until the processors are again operating at TDP”; the con-catastrophic I/O recovery event is the event when processors are operating below a limit).
based on the detecting of the I/O recovery event during operation of the partition using the first set of resources, determining a compensation for the I/O recovery event, wherein the determined compensation comprises a time interval (Messick: Paragraph [0055], “Presently, there is a new line of processors (e.g., third generation Intel.RTM. Core.TM. processors) that is being used in information handling systems, such as IHS 100. These new processors include an enhanced processing feature. The enhanced processing feature allows the processors to run faster than base operating frequencies if the processors are operating below power, current, and temperature specification limits. When the processors are operating below these limits and workload demands additional performance, the processors' frequency will dynamically increase until the upper limit of frequency is reached. The increase occurs in increments of 100 MHz or 133 MHz (depending on the processors), as required to meet the demand. When any of the electrical or thermal limits are reached, the operating frequency automatically decreases in decrements of 100 MHz or 133 MHz until the processors are again operating at TDP”; wherein the compensation is the increase in frequency and the time interval is until it is back to the expected limits);
allocate a second set of resources in addition to the first set of resources to the partition, the second set of resources corresponding to the compensation for the I/O recovery event, wherein the second set of resources comprises a boosted frequency that is higher than the steady state frequency (Messick: Paragraph [0055], “Presently, there is a new line of processors (e.g., third generation Intel.RTM. Core.TM. processors) that is being used in information handling systems, such as IHS 100. These new processors include an enhanced processing feature. The enhanced processing feature allows the processors to run faster than base operating frequencies if the processors are operating below power, current, and temperature specification limits. When the processors are operating below these limits and workload demands additional performance, the processors' frequency will dynamically increase until the upper limit of frequency is reached. The increase occurs in increments of 100 MHz or 133 MHz (depending on the processors), as required to meet the demand. When any of the electrical or thermal limits are reached, the operating frequency automatically decreases in decrements of 100 MHz or 133 MHz until the processors are again operating at TDP”; wherein the second set of resources is the boosted frequency and it is added to the processors to fix the problem and the boosted frequency is higher than the original frequency);
continue operation of the partition on the data processing system using the first set of resources and the second set of resources by operating the set of processors at the boosted frequency for a duration of the time interval (Messick: Paragraph [0055], “Presently, there is a new line of processors (e.g., third generation Intel.RTM. Core.TM. processors) that is being used in information handling systems, such as IHS 100. These new processors include an enhanced processing feature. The enhanced processing feature allows the processors to run faster than base operating frequencies if the processors are operating below power, current, and temperature specification limits. When the processors are operating below these limits and workload demands additional performance, the processors' frequency will dynamically increase until the upper limit of frequency is reached. The increase occurs in increments of 100 MHz or 133 MHz (depending on the processors), as required to meet the demand. When any of the electrical or thermal limits are reached, the operating frequency automatically decreases in decrements of 100 MHz or 133 MHz until the processors are again operating at TDP”; wherein the system operates with this boosted frequency for the time interval that it takes to operate at the expected limits); and 
based on an elapsing of the time interval, removing the second set of resources from the partition by resuming operation of the set of processors at the steady state frequency (Messick: Paragraph [0055], “Presently, there is a new line of processors (e.g., third generation Intel.RTM. Core.TM. processors) that is being used in information handling systems, such as IHS 100. These new processors include an enhanced processing feature. The enhanced processing feature allows the processors to run faster than base operating frequencies if the processors are operating below power, current, and temperature specification limits. When the processors are operating below these limits and workload demands additional performance, the processors' frequency will dynamically increase until the upper limit of frequency is reached. The increase occurs in increments of 100 MHz or 133 MHz (depending on the processors), as required to meet the demand. When any of the electrical or thermal limits are reached, the operating frequency automatically decreases in decrements of 100 MHz or 133 MHz until the processors are again operating at TDP”; wherein the frequency is slowly removed back down to the original frequency once the limits have been reached and until the original frequency is restored);

	Regarding claim 15, Messick discloses:
A computer program product comprising a computer readable storage medium having stored thereon program instructions executable by one or more processing devices to perform a method of comprising (Messick: Paragraph [0095], “The processes disclosed above may be in the form of a computer program product accessible from a computer-usable or computer-readable device providing program code for use by or in connection with a computer or any other instruction execution system. For the purposes of this description, a computer-usable or computer readable device can be any tangible apparatus that can contain, store, communicate, propagate, or transport the program for use by, or in connection with, the instruction execution system or device”): 
allocating a first set of resources comprising a set of processors to a partition that is hosted on a data processing system (Messick: Paragraph [0055], “Presently, there is a new line of processors (e.g., third generation Intel.RTM. Core.TM. processors) that is being used in information handling systems, such as IHS 100. These new processors include an enhanced processing feature. The enhanced processing feature allows the processors to run faster than base operating frequencies if the processors are operating below power, current, and temperature specification limits. When the processors are operating below these limits and workload demands additional performance, the processors' frequency will dynamically increase until the upper limit of frequency is reached. The increase occurs in increments of 100 MHz or 133 MHz (depending on the processors), as required to meet the demand. When any of the electrical or thermal limits are reached, the operating frequency automatically decreases in decrements of 100 MHz or 133 MHz until the processors are again operating at TDP”);
operating the partition on the data processing system using the first set of resources by operating the first set of processors at a steady state frequency (Messick: Paragraph [0055], “Presently, there is a new line of processors (e.g., third generation Intel.RTM. Core.TM. processors) that is being used in information handling systems, such as IHS 100. These new processors include an enhanced processing feature. The enhanced processing feature allows the processors to run faster than base operating frequencies if the processors are operating below power, current, and temperature specification limits. When the processors are operating below these limits and workload demands additional performance, the processors' frequency will dynamically increase until the upper limit of frequency is reached. The increase occurs in increments of 100 MHz or 133 MHz (depending on the processors), as required to meet the demand. When any of the electrical or thermal limits are reached, the operating frequency automatically decreases in decrements of 100 MHz or 133 MHz until the processors are again operating at TDP”; wherein prior to the error the operating frequency is operating at a base frequency);
detecting a non-catastrophic input/output (I/O) recovery event during operation of the partition using the first set of resources (Messick: Paragraph [0055], “Presently, there is a new line of processors (e.g., third generation Intel.RTM. Core.TM. processors) that is being used in information handling systems, such as IHS 100. These new processors include an enhanced processing feature. The enhanced processing feature allows the processors to run faster than base operating frequencies if the processors are operating below power, current, and temperature specification limits. When the processors are operating below these limits and workload demands additional performance, the processors' frequency will dynamically increase until the upper limit of frequency is reached. The increase occurs in increments of 100 MHz or 133 MHz (depending on the processors), as required to meet the demand. When any of the electrical or thermal limits are reached, the operating frequency automatically decreases in decrements of 100 MHz or 133 MHz until the processors are again operating at TDP”; the con-catastrophic I/O recovery event is the event when processors are operating below a limit).
based on the detecting of the I/O recovery event during operation of the partition using the first set of resources, determining a compensation for the I/O recovery event, wherein the determined compensation comprises a time interval (Messick: Paragraph [0055], “Presently, there is a new line of processors (e.g., third generation Intel.RTM. Core.TM. processors) that is being used in information handling systems, such as IHS 100. These new processors include an enhanced processing feature. The enhanced processing feature allows the processors to run faster than base operating frequencies if the processors are operating below power, current, and temperature specification limits. When the processors are operating below these limits and workload demands additional performance, the processors' frequency will dynamically increase until the upper limit of frequency is reached. The increase occurs in increments of 100 MHz or 133 MHz (depending on the processors), as required to meet the demand. When any of the electrical or thermal limits are reached, the operating frequency automatically decreases in decrements of 100 MHz or 133 MHz until the processors are again operating at TDP”; wherein the compensation is the increase in frequency and the time interval is until it is back to the expected limits);
allocating a second set of resources in addition to the first set of resources to the partition, the second set of resources corresponding to the compensation for the I/O recovery event, wherein the second set of resources comprises a boosted frequency that is higher than the steady state frequency (Messick: Paragraph [0055], “Presently, there is a new line of processors (e.g., third generation Intel.RTM. Core.TM. processors) that is being used in information handling systems, such as IHS 100. These new processors include an enhanced processing feature. The enhanced processing feature allows the processors to run faster than base operating frequencies if the processors are operating below power, current, and temperature specification limits. When the processors are operating below these limits and workload demands additional performance, the processors' frequency will dynamically increase until the upper limit of frequency is reached. The increase occurs in increments of 100 MHz or 133 MHz (depending on the processors), as required to meet the demand. When any of the electrical or thermal limits are reached, the operating frequency automatically decreases in decrements of 100 MHz or 133 MHz until the processors are again operating at TDP”; wherein the second set of resources is the boosted frequency and it is added to the processors to fix the problem and the boosted frequency is higher than the original frequency);
continuing operation of the partition on the data processing system using the first set of resources and the second set of resources by operating the set of processors at the boosted frequency for a duration of the time interval (Messick: Paragraph [0055], “Presently, there is a new line of processors (e.g., third generation Intel.RTM. Core.TM. processors) that is being used in information handling systems, such as IHS 100. These new processors include an enhanced processing feature. The enhanced processing feature allows the processors to run faster than base operating frequencies if the processors are operating below power, current, and temperature specification limits. When the processors are operating below these limits and workload demands additional performance, the processors' frequency will dynamically increase until the upper limit of frequency is reached. The increase occurs in increments of 100 MHz or 133 MHz (depending on the processors), as required to meet the demand. When any of the electrical or thermal limits are reached, the operating frequency automatically decreases in decrements of 100 MHz or 133 MHz until the processors are again operating at TDP”; wherein the system operates with this boosted frequency for the time interval that it takes to operate at the expected limits); and 
based on an elapsing of the time interval, removing the second set of resources from the partition by resuming operation of the set of processors at the steady state frequency (Messick: Paragraph [0055], “Presently, there is a new line of processors (e.g., third generation Intel.RTM. Core.TM. processors) that is being used in information handling systems, such as IHS 100. These new processors include an enhanced processing feature. The enhanced processing feature allows the processors to run faster than base operating frequencies if the processors are operating below power, current, and temperature specification limits. When the processors are operating below these limits and workload demands additional performance, the processors' frequency will dynamically increase until the upper limit of frequency is reached. The increase occurs in increments of 100 MHz or 133 MHz (depending on the processors), as required to meet the demand. When any of the electrical or thermal limits are reached, the operating frequency automatically decreases in decrements of 100 MHz or 133 MHz until the processors are again operating at TDP”; wherein the frequency is slowly removed back down to the original frequency once the limits have been reached and until the original frequency is restored);

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claims 2, 4, 9, 11, 16, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Messick in view of U.S. Patent No. 9,836,363 to Nosov et al. ("Nosov").

	Regarding claim 2, Messick teaches all of the elements of claim 1 and further teaches:
allocating the second set of resources to the partition (Messick: Paragraph [0055], “Presently, there is a new line of processors (e.g., third generation Intel.RTM. Core.TM. processors) that is being used in information handling systems, such as IHS 100. These new processors include an enhanced processing feature. The enhanced processing feature allows the processors to run faster than base operating frequencies if the processors are operating below power, current, and temperature specification limits. When the processors are operating below these limits and workload demands additional performance, the processors' frequency will dynamically increase until the upper limit of frequency is reached. The increase occurs in increments of 100 MHz or 133 MHz (depending on the processors), as required to meet the demand. When any of the electrical or thermal limits are reached, the operating frequency automatically decreases in decrements of 100 MHz or 133 MHz until the processors are again operating at TDP”; wherein the frequency is added).

However, Messick combination does not appear to explicitly teach:
determining a recovery delay based on the I/O recovery event; 
determining whether the recovery delay is greater than a predetermined threshold; and 
completing a recovery solution for the event based on the recovery delay being greater than the predetermined threshold.

However, in the same field of endeavor, Nosov teaches:
determining a recovery delay based on the I/O recovery event (Nosov: Col. 3, lines 47-59, “if a service consumer application values availability and tolerates data loss (e.g., expressed through a software license agreement), the failover is more likely to be self-initiated with respect to the application rather than waiting on a service provider to resolve the problem or initiate automatic failover. Beyond mere existence of the signal 115, additional information can be provided by the signal 115 to aid a failover decision, such as, but not limited to, estimated time of resolution. In this regard, if the estimated time is less than a predetermined threshold, failover will be withheld, but if the estimated time of resolution is greater than or equal to a predetermined threshold, failover will be initiated”; and claim 1, “an automated failover request initiated by a duration of the service failure exceeding the recovery time threshold”); 
determining whether the recovery delay is greater than a predetermined threshold (Nosov: Col. 3, lines 47-59, “if a service consumer application values availability and tolerates data loss (e.g., expressed through a software license agreement), the failover is more likely to be self-initiated with respect to the application rather than waiting on a service provider to resolve the problem or initiate automatic failover. Beyond mere existence of the signal 115, additional information can be provided by the signal 115 to aid a failover decision, such as, but not limited to, estimated time of resolution. In this regard, if the estimated time is less than a predetermined threshold, failover will be withheld, but if the estimated time of resolution is greater than or equal to a predetermined threshold, failover will be initiated”; and claim 1, “an automated failover request initiated by a duration of the service failure exceeding the recovery time threshold”); and 
completing a recovery solution for the event based on the recovery delay being greater than the predetermined threshold (Nosov: Col. 3, lines 47-59, “if a service consumer application values availability and tolerates data loss (e.g., expressed through a software license agreement), the failover is more likely to be self-initiated with respect to the application rather than waiting on a service provider to resolve the problem or initiate automatic failover. Beyond mere existence of the signal 115, additional information can be provided by the signal 115 to aid a failover decision, such as, but not limited to, estimated time of resolution. In this regard, if the estimated time is less than a predetermined threshold, failover will be withheld, but if the estimated time of resolution is greater than or equal to a predetermined threshold, failover will be initiated”; and claim 1, “an automated failover request initiated by a duration of the service failure exceeding the recovery time threshold”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Messick by determining a delay for the recovery event and taking a recovery action based on the recovery threshold being met, as taught by Nosov.  One of ordinary skill in the art would have been motivated to use the methods of Nosov because through inclusion of the features of Nosov, the determination of a failure incident and manner of recovering can be done more efficiently and intelligently by analyzing the estimated recovery time versus a threshold. (Nosov: Col. 6, lines 20-34).

	Regarding claim 4, the Messick/Nosov combination teaches all of the elements of claim 2 and further teaches:
	wherein the I/O recovery event comprises one of: a storage system warm start, a storage system failure, a missing interrupt, a channel path recovery, an I/O device timeout, an I/O link timeout, and an I/O storage system timeout (Messick: Paragraph [0055], “Presently, there is a new line of processors (e.g., third generation Intel.RTM. Core.TM. processors) that is being used in information handling systems, such as IHS 100. These new processors include an enhanced processing feature. The enhanced processing feature allows the processors to run faster than base operating frequencies if the processors are operating below power, current, and temperature specification limits. When the processors are operating below these limits and workload demands additional performance, the processors' frequency will dynamically increase until the upper limit of frequency is reached. The increase occurs in increments of 100 MHz or 133 MHz (depending on the processors), as required to meet the demand. When any of the electrical or thermal limits are reached, the operating frequency automatically decreases in decrements of 100 MHz or 133 MHz until the processors are again operating at TDP”); and
wherein the recovery delay is determined based on a measured duration of the I/O recovery event (Nosov: Col. 3, lines 47-59, “if a service consumer application values availability and tolerates data loss (e.g., expressed through a software license agreement), the failover is more likely to be self-initiated with respect to the application rather than waiting on a service provider to resolve the problem or initiate automatic failover. Beyond mere existence of the signal 115, additional information can be provided by the signal 115 to aid a failover decision, such as, but not limited to, estimated time of resolution. In this regard, if the estimated time is less than a predetermined threshold, failover will be withheld, but if the estimated time of resolution is greater than or equal to a predetermined threshold, failover will be initiated”; and claim 1, “an automated failover request initiated by a duration of the service failure exceeding the recovery time threshold”).

	Regarding claim 9, Messick teaches all of the elements of claim 8 and further teaches:
allocate the second set of resources to the partition (Messick: Paragraph [0055], “Presently, there is a new line of processors (e.g., third generation Intel.RTM. Core.TM. processors) that is being used in information handling systems, such as IHS 100. These new processors include an enhanced processing feature. The enhanced processing feature allows the processors to run faster than base operating frequencies if the processors are operating below power, current, and temperature specification limits. When the processors are operating below these limits and workload demands additional performance, the processors' frequency will dynamically increase until the upper limit of frequency is reached. The increase occurs in increments of 100 MHz or 133 MHz (depending on the processors), as required to meet the demand. When any of the electrical or thermal limits are reached, the operating frequency automatically decreases in decrements of 100 MHz or 133 MHz until the processors are again operating at TDP”; wherein the frequency is added).

However, Messick does not appear to explicitly teach:
determine a recovery delay based on the I/O recovery event; 
determine whether the recovery delay is greater than a predetermined threshold; and 
complete a recovery solution for the event based on the recovery delay being greater than the predetermined threshold.

However, in the same field of endeavor, Nosov teaches:
determine a recovery delay based on the I/O recovery event (Nosov: Col. 3, lines 47-59, “if a service consumer application values availability and tolerates data loss (e.g., expressed through a software license agreement), the failover is more likely to be self-initiated with respect to the application rather than waiting on a service provider to resolve the problem or initiate automatic failover. Beyond mere existence of the signal 115, additional information can be provided by the signal 115 to aid a failover decision, such as, but not limited to, estimated time of resolution. In this regard, if the estimated time is less than a predetermined threshold, failover will be withheld, but if the estimated time of resolution is greater than or equal to a predetermined threshold, failover will be initiated”; and claim 1, “an automated failover request initiated by a duration of the service failure exceeding the recovery time threshold”); 
determine whether the recovery delay is greater than a predetermined threshold (Nosov: Col. 3, lines 47-59, “if a service consumer application values availability and tolerates data loss (e.g., expressed through a software license agreement), the failover is more likely to be self-initiated with respect to the application rather than waiting on a service provider to resolve the problem or initiate automatic failover. Beyond mere existence of the signal 115, additional information can be provided by the signal 115 to aid a failover decision, such as, but not limited to, estimated time of resolution. In this regard, if the estimated time is less than a predetermined threshold, failover will be withheld, but if the estimated time of resolution is greater than or equal to a predetermined threshold, failover will be initiated”; and claim 1, “an automated failover request initiated by a duration of the service failure exceeding the recovery time threshold”); and 
complete a recovery solution for the event based on the recovery delay being greater than the predetermined threshold (Nosov: Col. 3, lines 47-59, “if a service consumer application values availability and tolerates data loss (e.g., expressed through a software license agreement), the failover is more likely to be self-initiated with respect to the application rather than waiting on a service provider to resolve the problem or initiate automatic failover. Beyond mere existence of the signal 115, additional information can be provided by the signal 115 to aid a failover decision, such as, but not limited to, estimated time of resolution. In this regard, if the estimated time is less than a predetermined threshold, failover will be withheld, but if the estimated time of resolution is greater than or equal to a predetermined threshold, failover will be initiated”; and claim 1, “an automated failover request initiated by a duration of the service failure exceeding the recovery time threshold”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Messick by determining a delay for the recovery event and taking a recovery action based on the recovery threshold being met, as taught by Nosov.  One of ordinary skill in the art would have been motivated to use the methods of Nosov because through inclusion of the features of Nosov, the determination of a failure incident and manner of recovering can be done more efficiently and intelligently by analyzing the estimated recovery time versus a threshold. (Nosov: Col. 6, lines 20-34).

	Regarding claim 11, the Messick/Nosov combination teaches all of the elements of claim 9 and further teaches:
	wherein the recovery delay is determined based on a measured duration of the I/O recovery event (Nosov: Col. 3, lines 47-59, “if a service consumer application values availability and tolerates data loss (e.g., expressed through a software license agreement), the failover is more likely to be self-initiated with respect to the application rather than waiting on a service provider to resolve the problem or initiate automatic failover. Beyond mere existence of the signal 115, additional information can be provided by the signal 115 to aid a failover decision, such as, but not limited to, estimated time of resolution. In this regard, if the estimated time is less than a predetermined threshold, failover will be withheld, but if the estimated time of resolution is greater than or equal to a predetermined threshold, failover will be initiated”; and claim 1, “an automated failover request initiated by a duration of the service failure exceeding the recovery time threshold”).

Regarding claim 16, Messick teaches all of the elements of claim 15 and further teaches:
allocating the second set of resources to the partition (Messick: Paragraph [0055], “Presently, there is a new line of processors (e.g., third generation Intel.RTM. Core.TM. processors) that is being used in information handling systems, such as IHS 100. These new processors include an enhanced processing feature. The enhanced processing feature allows the processors to run faster than base operating frequencies if the processors are operating below power, current, and temperature specification limits. When the processors are operating below these limits and workload demands additional performance, the processors' frequency will dynamically increase until the upper limit of frequency is reached. The increase occurs in increments of 100 MHz or 133 MHz (depending on the processors), as required to meet the demand. When any of the electrical or thermal limits are reached, the operating frequency automatically decreases in decrements of 100 MHz or 133 MHz until the processors are again operating at TDP”; wherein the frequency is added).

However, Messick does not appear to explicitly teach:
determining a recovery delay based on the I/O recovery event; 
determining whether the recovery delay is greater than a predetermined threshold; and 
completing a recovery solution for the event based on the recovery delay being greater than the predetermined threshold.

However, in the same field of endeavor, Nosov teaches:
determining a recovery delay based on the I/O recovery event (Nosov: Col. 3, lines 47-59, “if a service consumer application values availability and tolerates data loss (e.g., expressed through a software license agreement), the failover is more likely to be self-initiated with respect to the application rather than waiting on a service provider to resolve the problem or initiate automatic failover. Beyond mere existence of the signal 115, additional information can be provided by the signal 115 to aid a failover decision, such as, but not limited to, estimated time of resolution. In this regard, if the estimated time is less than a predetermined threshold, failover will be withheld, but if the estimated time of resolution is greater than or equal to a predetermined threshold, failover will be initiated”; and claim 1, “an automated failover request initiated by a duration of the service failure exceeding the recovery time threshold”); 
determining whether the recovery delay is greater than a predetermined threshold (Nosov: Col. 3, lines 47-59, “if a service consumer application values availability and tolerates data loss (e.g., expressed through a software license agreement), the failover is more likely to be self-initiated with respect to the application rather than waiting on a service provider to resolve the problem or initiate automatic failover. Beyond mere existence of the signal 115, additional information can be provided by the signal 115 to aid a failover decision, such as, but not limited to, estimated time of resolution. In this regard, if the estimated time is less than a predetermined threshold, failover will be withheld, but if the estimated time of resolution is greater than or equal to a predetermined threshold, failover will be initiated”; and claim 1, “an automated failover request initiated by a duration of the service failure exceeding the recovery time threshold”); and 
completing a recovery solution for the event based on the recovery delay being greater than the predetermined threshold (Nosov: Col. 3, lines 47-59, “if a service consumer application values availability and tolerates data loss (e.g., expressed through a software license agreement), the failover is more likely to be self-initiated with respect to the application rather than waiting on a service provider to resolve the problem or initiate automatic failover. Beyond mere existence of the signal 115, additional information can be provided by the signal 115 to aid a failover decision, such as, but not limited to, estimated time of resolution. In this regard, if the estimated time is less than a predetermined threshold, failover will be withheld, but if the estimated time of resolution is greater than or equal to a predetermined threshold, failover will be initiated”; and claim 1, “an automated failover request initiated by a duration of the service failure exceeding the recovery time threshold”).

	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product disclosed by Messick by determining a delay for the recovery event and taking a recovery action based on the recovery threshold being met, as taught by Nosov.  One of ordinary skill in the art would have been motivated to use the methods of Nosov because through inclusion of the features of Nosov, the determination of a failure incident and manner of recovering can be done more efficiently and intelligently by analyzing the estimated recovery time versus a threshold. (Nosov: Col. 6, lines 20-34).

	Regarding claim 18, the Messick/Nosov combination teaches all of the elements of claim 16 and further teaches:
	wherein the recovery delay is determined based on a measured duration of the I/O recovery event (Nosov: Col. 3, lines 47-59, “if a service consumer application values availability and tolerates data loss (e.g., expressed through a software license agreement), the failover is more likely to be self-initiated with respect to the application rather than waiting on a service provider to resolve the problem or initiate automatic failover. Beyond mere existence of the signal 115, additional information can be provided by the signal 115 to aid a failover decision, such as, but not limited to, estimated time of resolution. In this regard, if the estimated time is less than a predetermined threshold, failover will be withheld, but if the estimated time of resolution is greater than or equal to a predetermined threshold, failover will be initiated”; and claim 1, “an automated failover request initiated by a duration of the service failure exceeding the recovery time threshold”).

Claims 3, 10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Messick in view of Nosov and further in view of U.S. Publication No. 2016/0162376 to Errickson et al. ("Errickson").

Regarding claim 3, the Messick/Nosov combination teaches all of the elements of claim 2. However, the Messick/Nosov combination does not appear to explicitly teach:
wherein the recovery delay is determined based on a type of the I/O recovery event.

However, in the same field of endeavor, Errickson teaches:
wherein the recovery delay is determined based on a type of the I/O recovery event (Errickson: Claim 10, “wherein the storing the level-specific logging threshold and the storing the recovery threshold for each event type is in association with a duration”; and Claim 17, “wherein the memory device stores the level-specific logging threshold and the recovery threshold for each event type in association with a duration, and the duration associated with a first event type among the plurality of event types is different than the duration associated with a second event type among the plurality of event types”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by the Messick/Nosov combination by determining a recovery delay based on the type of a recovery event, as taught by Errickson.  One of ordinary skill in the art would have been motivated to use the methods of Errickson because through inclusion of the features of Errickson, the specific recovery event can have a more significant and specific response with specific recovery thresholds and timing windows. (Errickson: Paragraphs [0013]-[0014]).

Regarding claim 10, the Messick/Nosov combination teaches all of the elements of claim 9 and further teaches:
wherein the I/O recovery event comprises one of: a storage system warm start, a storage system failure, a missing interrupt, a channel path recovery, an I/O device timeout, an I/O link timeout, and an I/O storage system timeout (Messick: Paragraph [0055], “Presently, there is a new line of processors (e.g., third generation Intel.RTM. Core.TM. processors) that is being used in information handling systems, such as IHS 100. These new processors include an enhanced processing feature. The enhanced processing feature allows the processors to run faster than base operating frequencies if the processors are operating below power, current, and temperature specification limits. When the processors are operating below these limits and workload demands additional performance, the processors' frequency will dynamically increase until the upper limit of frequency is reached. The increase occurs in increments of 100 MHz or 133 MHz (depending on the processors), as required to meet the demand. When any of the electrical or thermal limits are reached, the operating frequency automatically decreases in decrements of 100 MHz or 133 MHz until the processors are again operating at TDP”);

However, the Messick/Nosov combination does not appear to explicitly teach:
wherein the recovery delay is determined based on a type of the I/O recovery event.

However, in the same field of endeavor, Errickson teaches:
wherein the recovery delay is determined based on a type of the I/O recovery event (Errickson: Claim 10, “wherein the storing the level-specific logging threshold and the storing the recovery threshold for each event type is in association with a duration”; and Claim 17, “wherein the memory device stores the level-specific logging threshold and the recovery threshold for each event type in association with a duration, and the duration associated with a first event type among the plurality of event types is different than the duration associated with a second event type among the plurality of event types”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by the Messick/Nosov combination on by determining a recovery delay based on the type of a recovery event, as taught by Errickson. One of ordinary skill in the art would have been motivated to use the methods of Errickson because through inclusion of the features of Errickson, the specific recovery event can have a more significant and specific response with specific recovery thresholds and timing windows. (Errickson: Paragraphs [0013]-[0014]).

Regarding claim 17, the Messick/Nosov combination teaches all of the elements of claim 16 and further teaches:
wherein the I/O recovery event comprises one of: a storage system warm start, a storage system failure, a missing interrupt, a channel path recovery, an I/O device timeout, an I/O link timeout, and an I/O storage system timeout (Messick: Paragraph [0055], “Presently, there is a new line of processors (e.g., third generation Intel.RTM. Core.TM. processors) that is being used in information handling systems, such as IHS 100. These new processors include an enhanced processing feature. The enhanced processing feature allows the processors to run faster than base operating frequencies if the processors are operating below power, current, and temperature specification limits. When the processors are operating below these limits and workload demands additional performance, the processors' frequency will dynamically increase until the upper limit of frequency is reached. The increase occurs in increments of 100 MHz or 133 MHz (depending on the processors), as required to meet the demand. When any of the electrical or thermal limits are reached, the operating frequency automatically decreases in decrements of 100 MHz or 133 MHz until the processors are again operating at TDP”);

However, the Messick/Nosov combination does not appear to explicitly teach:
wherein the recovery delay is determined based on a type of the I/O recovery event.

However, in the same field of endeavor, Errickson teaches:
wherein the recovery delay is determined based on a type of the I/O recovery event (Errickson: Claim 10, “wherein the storing the level-specific logging threshold and the storing the recovery threshold for each event type is in association with a duration”; and Claim 17, “wherein the memory device stores the level-specific logging threshold and the recovery threshold for each event type in association with a duration, and the duration associated with a first event type among the plurality of event types is different than the duration associated with a second event type among the plurality of event types”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product disclosed by the Messick/Nosov combination by determining a recovery delay based on the type of a recovery event, as taught by Errickson. One of ordinary skill in the art would have been motivated to use the methods of Errickson because through inclusion of the features of Errickson, the specific recovery event can have a more significant and specific response with specific recovery thresholds and timing windows. (Errickson: Paragraphs [0013]-[0014]).

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Messick and further in view of U.S. Publication No. 2017/0228257 to Dong et al. ("Dong").
	
	Regarding claim 6, the Messick combination teaches all of the elements of claim 1.  However, the Messick combination does not appear to explicitly teach:
	adjusting billing information for the partition to exclude billing for the second set of resources that were allocated based on the compensation for the I/O recovery event.

	However, in the same field of endeavor, Dong teaches:
	adjusting billing information for the partition to exclude billing for the second set of resources that were allocated based on the compensation for the I/O recovery event (Dong: Paragraph [0018], “In some implementations, a certain amount of computing resources may be allocated for use (and/or consumption) by the user. In other words, the "allocated" resources may represent the resources that have been made available to the user for the user's usage or consumption. When additional computing resources are allocated to the user (e.g., a scale-out action), it may incur additional costs such as licensing fees. For example, the costs related to the additional allocation of the computing resources may be computed based on the duration that the additional computing resources are available to the user for the user's usage or consumption. In some implementations, the additional costs incurred by the new allocation of the computing resources may be added to the overall usage charge. In other implementations, the usage charge may exclude this type of additional costs related to the resource allocation”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Messick by not billing the customer additional costs based on the necessary additional resources, as taught by Dong. One of ordinary skill in the art would have been motivated to use the methods of Dong because through inclusion of the features of Dong, the customer will be alerted regarding overage and the budget can avoid being depleted. (Dong: Paragraphs [0008] and [0029]).

Regarding claim 13, Messick teaches all of the elements of claim 8.  However, Messick does not appear to explicitly teach:
	adjust billing information for the partition to exclude billing for the second set of resources that were allocated based on the compensation for the I/O recovery event.

	However, in the same field of endeavor, Dong teaches:
	adjust billing information for the partition to exclude billing for the second set of resources that were allocated based on the compensation for the I/O recovery event (Dong: Paragraph [0018], “In some implementations, a certain amount of computing resources may be allocated for use (and/or consumption) by the user. In other words, the "allocated" resources may represent the resources that have been made available to the user for the user's usage or consumption. When additional computing resources are allocated to the user (e.g., a scale-out action), it may incur additional costs such as licensing fees. For example, the costs related to the additional allocation of the computing resources may be computed based on the duration that the additional computing resources are available to the user for the user's usage or consumption. In some implementations, the additional costs incurred by the new allocation of the computing resources may be added to the overall usage charge. In other implementations, the usage charge may exclude this type of additional costs related to the resource allocation”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Messick by not billing the customer additional costs based on the necessary additional resources, as taught by Dong. One of ordinary skill in the art would have been motivated to use the methods of Dong because through inclusion of the features of Dong, the customer will be alerted regarding overage and the budget can avoid being depleted. (Dong: Paragraphs [0008] and [0029]).

Regarding claim 20, Messick teaches all of the elements of claim 15.  However, Messick combination does not appear to explicitly teach:
	adjusting billing information for the partition to exclude billing for the second set of resources that were allocated based on the compensation for the I/O recovery event.

	However, in the same field of endeavor, Dong teaches:
	adjusting billing information for the partition to exclude billing for the second set of resources that were allocated based on the compensation for the I/O recovery event (Dong: Paragraph [0018], “In some implementations, a certain amount of computing resources may be allocated for use (and/or consumption) by the user. In other words, the "allocated" resources may represent the resources that have been made available to the user for the user's usage or consumption. When additional computing resources are allocated to the user (e.g., a scale-out action), it may incur additional costs such as licensing fees. For example, the costs related to the additional allocation of the computing resources may be computed based on the duration that the additional computing resources are available to the user for the user's usage or consumption. In some implementations, the additional costs incurred by the new allocation of the computing resources may be added to the overall usage charge. In other implementations, the usage charge may exclude this type of additional costs related to the resource allocation”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product disclosed by Messick by not billing the customer additional costs based on the necessary additional resources, as taught by Dong. One of ordinary skill in the art would have been motivated to use the methods of Dong because through inclusion of the features of Dong, the customer will be alerted regarding overage and the budget can avoid being depleted. (Dong: Paragraphs [0008] and [0029]).

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Messick and further in view of U.S. Publication No. 2019/0028927 to Bantukul ("Bantukul").

Regarding claim 7, Messick teaches all of the elements of claim 1. However, Messick does not teach:
The method of claim 1, further comprising removing the second set of resources from the partition based on usage of a fixed amount of resources by the partition.

However, in the same field of endeavor, Bantukul teaches:
The method of claim 1, further comprising removing the second set of resources from the partition based on usage of a fixed amount of resources by the partition (Bantukul: Paragraph [0087], “In addition, the query coordinator 3304 can use the partition size and quantity to determine a time duration to execute the query, request additional resources, or deallocate resources, etc. For example, if the estimated time to execute the query exceeds a threshold amount of time or the estimated number of partitions exceeds a threshold number, the query coordinator 3304 can request additional resources, notify a user, and/or cancel the query. Similarly, if the estimated number of partitions is less than a threshold amount, the query coordinator 3304 can deallocate resources for use with other queries”; wherein the resources can be used for a fixed amount of time and then be deallocated).  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Messick by removing the additional resources based on a usage of a fixed amount of the resources, as taught by Bantukul.  One of ordinary skill in the art would have been motivated to use the methods of Bantukul because it will thereby allow the performing of network-impacting communication functions without interruption. (Bantukul: Paragraph [0087]).

Regarding claim 14, Messick teaches all of the elements of claim 1. However, Messick does not teach:
The system of claim 8, further comprising removing the second set of resources from the partition based on usage of a fixed amount of resources by the partition.  

However, in the same field of endeavor, Bantukul teaches:
The system of claim 8, further comprising removing the second set of resources from the partition based on usage of a fixed amount of resources by the partition (Bantukul: Paragraph [0087], “In addition, the query coordinator 3304 can use the partition size and quantity to determine a time duration to execute the query, request additional resources, or deallocate resources, etc. For example, if the estimated time to execute the query exceeds a threshold amount of time or the estimated number of partitions exceeds a threshold number, the query coordinator 3304 can request additional resources, notify a user, and/or cancel the query. Similarly, if the estimated number of partitions is less than a threshold amount, the query coordinator 3304 can deallocate resources for use with other queries”; wherein the resources can be used for a fixed amount of time and then be deallocated).  

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Messick by removing the additional resources based on a usage of a fixed amount of the resources, as taught by Bantukul.  One of ordinary skill in the art would have been motivated to use the methods of Bantukul because it will thereby allow the performing of network-impacting communication functions without interruption. (Bantukul: Paragraph [0087]).

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Messick in view of U.S. Publication No. 2019/0324874 to Gill et al. (“Gill”).

Regarding claim 21, Messick teaches all of the elements of claim 1. However, Messick does not appear to explicitly teach:
detecting a subsequent I/O recovery event; and
allocating a third set of resources in addition to the first set of resources to the partition, the third set of resources corresponding to the compensation for the subsequent I/O recovery event, wherein an amount of the third set of resources is greater than an amount of the second set of resources.

However, in the same field of endeavor, Gill teaches:
detecting a subsequent I/O recovery event (Gill: Paragraph [0032], “Systems described herein, such as system 100, may accordingly include a number of nodes which may be unallocated at times. It may be undesirable (e.g., uneconomical in some examples) to provide dedicated computing resources for each recovery cluster supported by a recovery site (e.g., for cluster 112 and additional cluster(s) 126). Instead, computing resources may be made available that the cluster manager 122 can allocate to particular recovery clusters responsive to a recovery event implicating that cluster. The additional computing resources may be de-allocated when the recovery cluster is no longer being used to provide the virtual machines. The computing resources may then be re-assigned to another recovery cluster when desired”; Paragraph [0040], “When the recovery event is over, and the operational cluster has been restored and/or a new operational cluster has been provided, the cluster manager 122 may receive an indication of an end of the recovery event. In some examples, the end of the recovery event may be indicated by monitoring usage of the additional computing resources added to a cluster (e.g., of compute node A 202). When no longer being used, the additional computing resource (e.g., compute node A 202) may be de -allocated from the cluster. The compute node A 202 may be removed from the cluster 112, and the available resources 124 updated to reflect that compute node A 202 is again available”; Paragraph [0030], “Responsive to a recovery event, however, the cluster 102 may be referred to as a failed cluster (e.g., some or all of the cluster 102 may be inaccessible, damaged, and/or destroyed). The failed cluster may failover to cluster 112. It may accordingly be desirable to migrate one or more virtual machines running on the nodes of the cluster 102 to the cluster 112. However, recall the nodes of the cluster 112 may have less computing resources (e.g., processors) than the nodes of the cluster 102”; and Paragraph [0031], “Accordingly, to support failover, cluster managers described herein, such as cluster manager 122, may add computing resources to one or more recovery clusters responsive to a recovery event. The additional computing resources may be used to facilitate migration of virtual machines from the failed cluster to the recovery cluster (e.g., from cluster 102 to cluster 112)”); and 
allocating a third set of resources in addition to the first set of resources to the partition, the third set of resources corresponding to the compensation for the subsequent I/O recovery event, wherein an amount of the third set of resources is greater than an amount of the second set of resources (Gill: Paragraph [0032], “Systems described herein, such as system 100, may accordingly include a number of nodes which may be unallocated at times. It may be undesirable (e.g., uneconomical in some examples) to provide dedicated computing resources for each recovery cluster supported by a recovery site (e.g., for cluster 112 and additional cluster(s) 126). Instead, computing resources may be made available that the cluster manager 122 can allocate to particular recovery clusters responsive to a recovery event implicating that cluster. The additional computing resources may be de -allocated when the recovery cluster is no longer being used to provide the virtual machines. The computing resources may then be re-assigned to another recovery cluster when desired”; Paragraph [0040], “When the recovery event is over, and the operational cluster has been restored and/or a new operational cluster has been provided, the cluster manager 122 may receive an indication of an end of the recovery event. In some examples, the end of the recovery event may be indicated by monitoring usage of the additional computing resources added to a cluster (e.g., of compute node A 202). When no longer being used, the additional computing resource (e.g., compute node A 202) may be de -allocated from the cluster. The compute node A 202 may be removed from the cluster 112, and the available resources 124 updated to reflect that compute node A 202 is again available”; Paragraph [0030], “Responsive to a recovery event, however, the cluster 102 may be referred to as a failed cluster (e.g., some or all of the cluster 102 may be inaccessible, damaged, and/or destroyed). The failed cluster may failover to cluster 112. It may accordingly be desirable to migrate one or more virtual machines running on the nodes of the cluster 102 to the cluster 112. However, recall the nodes of the cluster 112 may have less computing resources (e.g., processors) than the nodes of the cluster 102”; and Paragraph [0031], “Accordingly, to support failover, cluster managers described herein, such as cluster manager 122, may add computing resources to one or more recovery clusters responsive to a recovery event. The additional computing resources may be used to facilitate migration of virtual machines from the failed cluster to the recovery cluster (e.g., from cluster 102 to cluster 112)”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Messick by using a different set of resources to compensate for a different error than the first, as taught by Gill.  One of ordinary skill in the art would have been motivated to use the methods of Gill because it will allow for greater efficiencies for utilization of devices, thereby resulting in reduced redundancies and better resource cost management. (Gill: Paragraph [0004]).

Regarding claim 22, Messick teaches all of the elements of claim 8. However, Messick does not appear to explicitly teach:
detecting a subsequent I/O recovery event; and
allocating a third set of resources in addition to the first set of resources to the partition, the third set of resources corresponding to the compensation for the subsequent I/O recovery event, wherein an amount of the third set of resources is greater than an amount of the second set of resources.

However, in the same field of endeavor, Gill teaches:
detect a subsequent I/O recovery event (Gill: Paragraph [0032], “Systems described herein, such as system 100, may accordingly include a number of nodes which may be unallocated at times. It may be undesirable (e.g., uneconomical in some examples) to provide dedicated computing resources for each recovery cluster supported by a recovery site (e.g., for cluster 112 and additional cluster(s) 126). Instead, computing resources may be made available that the cluster manager 122 can allocate to particular recovery clusters responsive to a recovery event implicating that cluster. The additional computing resources may be de -allocated when the recovery cluster is no longer being used to provide the virtual machines. The computing resources may then be re-assigned to another recovery cluster when desired”; Paragraph [0040], “When the recovery event is over, and the operational cluster has been restored and/or a new operational cluster has been provided, the cluster manager 122 may receive an indication of an end of the recovery event. In some examples, the end of the recovery event may be indicated by monitoring usage of the additional computing resources added to a cluster (e.g., of compute node A 202). When no longer being used, the additional computing resource (e.g., compute node A 202) may be de -allocated from the cluster. The compute node A 202 may be removed from the cluster 112, and the available resources 124 updated to reflect that compute node A 202 is again available”; Paragraph [0030], “Responsive to a recovery event, however, the cluster 102 may be referred to as a failed cluster (e.g., some or all of the cluster 102 may be inaccessible, damaged, and/or destroyed). The failed cluster may failover to cluster 112. It may accordingly be desirable to migrate one or more virtual machines running on the nodes of the cluster 102 to the cluster 112. However, recall the nodes of the cluster 112 may have less computing resources (e.g., processors) than the nodes of the cluster 102”; and Paragraph [0031], “Accordingly, to support failover, cluster managers described herein, such as cluster manager 122, may add computing resources to one or more recovery clusters responsive to a recovery event. The additional computing resources may be used to facilitate migration of virtual machines from the failed cluster to the recovery cluster (e.g., from cluster 102 to cluster 112)”); and 
allocate a third set of resources in addition to the first set of resources to the partition, the third set of resources corresponding to the compensation for the subsequent I/O recovery event, wherein an amount of the third set of resources is greater than an amount of the second set of resources (Gill: Paragraph [0032], “Systems described herein, such as system 100, may accordingly include a number of nodes which may be unallocated at times. It may be undesirable (e.g., uneconomical in some examples) to provide dedicated computing resources for each recovery cluster supported by a recovery site (e.g., for cluster 112 and additional cluster(s) 126). Instead, computing resources may be made available that the cluster manager 122 can allocate to particular recovery clusters responsive to a recovery event implicating that cluster. The additional computing resources may be de -allocated when the recovery cluster is no longer being used to provide the virtual machines. The computing resources may then be re-assigned to another recovery cluster when desired”; Paragraph [0040], “When the recovery event is over, and the operational cluster has been restored and/or a new operational cluster has been provided, the cluster manager 122 may receive an indication of an end of the recovery event. In some examples, the end of the recovery event may be indicated by monitoring usage of the additional computing resources added to a cluster (e.g., of compute node A 202). When no longer being used, the additional computing resource (e.g., compute node A 202) may be de -allocated from the cluster. The compute node A 202 may be removed from the cluster 112, and the available resources 124 updated to reflect that compute node A 202 is again available”; Paragraph [0030], “Responsive to a recovery event, however, the cluster 102 may be referred to as a failed cluster (e.g., some or all of the cluster 102 may be inaccessible, damaged, and/or destroyed). The failed cluster may failover to cluster 112. It may accordingly be desirable to migrate one or more virtual machines running on the nodes of the cluster 102 to the cluster 112. However, recall the nodes of the cluster 112 may have less computing resources (e.g., processors) than the nodes of the cluster 102”; and Paragraph [0031], “Accordingly, to support failover, cluster managers described herein, such as cluster manager 122, may add computing resources to one or more recovery clusters responsive to a recovery event. The additional computing resources may be used to facilitate migration of virtual machines from the failed cluster to the recovery cluster (e.g., from cluster 102 to cluster 112)”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Messick by using a different set of resources to compensate for a different error than the first, as taught by Gill.  One of ordinary skill in the art would have been motivated to use the methods of Gill because it will allow for greater efficiencies for utilization of devices, thereby resulting in reduced redundancies and better resource cost management. (Gill: Paragraph [0004]).

Regarding claim 23, Messick teaches all of the elements of claim 15. However, Messick does not appear to explicitly teach:
detecting a subsequent I/O recovery event; and
allocating a third set of resources in addition to the first set of resources to the partition, the third set of resources corresponding to the compensation for the subsequent I/O recovery event, wherein an amount of the third set of resources is greater than an amount of the second set of resources.

However, in the same field of endeavor, Gill teaches:
detecting a subsequent I/O recovery event (Gill: Paragraph [0032], “Systems described herein, such as system 100, may accordingly include a number of nodes which may be unallocated at times. It may be undesirable (e.g., uneconomical in some examples) to provide dedicated computing resources for each recovery cluster supported by a recovery site (e.g., for cluster 112 and additional cluster(s) 126). Instead, computing resources may be made available that the cluster manager 122 can allocate to particular recovery clusters responsive to a recovery event implicating that cluster. The additional computing resources may be de -allocated when the recovery cluster is no longer being used to provide the virtual machines. The computing resources may then be re-assigned to another recovery cluster when desired”; Paragraph [0040], “When the recovery event is over, and the operational cluster has been restored and/or a new operational cluster has been provided, the cluster manager 122 may receive an indication of an end of the recovery event. In some examples, the end of the recovery event may be indicated by monitoring usage of the additional computing resources added to a cluster (e.g., of compute node A 202). When no longer being used, the additional computing resource (e.g., compute node A 202) may be de -allocated from the cluster. The compute node A 202 may be removed from the cluster 112, and the available resources 124 updated to reflect that compute node A 202 is again available”; Paragraph [0030], “Responsive to a recovery event, however, the cluster 102 may be referred to as a failed cluster (e.g., some or all of the cluster 102 may be inaccessible, damaged, and/or destroyed). The failed cluster may failover to cluster 112. It may accordingly be desirable to migrate one or more virtual machines running on the nodes of the cluster 102 to the cluster 112. However, recall the nodes of the cluster 112 may have less computing resources (e.g., processors) than the nodes of the cluster 102”; and Paragraph [0031], “Accordingly, to support failover, cluster managers described herein, such as cluster manager 122, may add computing resources to one or more recovery clusters responsive to a recovery event. The additional computing resources may be used to facilitate migration of virtual machines from the failed cluster to the recovery cluster (e.g., from cluster 102 to cluster 112)”); and 
allocating a third set of resources in addition to the first set of resources to the partition, the third set of resources corresponding to the compensation for the subsequent I/O recovery event, wherein an amount of the third set of resources is greater than an amount of the second set of resources (Gill: Paragraph [0032], “Systems described herein, such as system 100, may accordingly include a number of nodes which may be unallocated at times. It may be undesirable (e.g., uneconomical in some examples) to provide dedicated computing resources for each recovery cluster supported by a recovery site (e.g., for cluster 112 and additional cluster(s) 126). Instead, computing resources may be made available that the cluster manager 122 can allocate to particular recovery clusters responsive to a recovery event implicating that cluster. The additional computing resources may be de -allocated when the recovery cluster is no longer being used to provide the virtual machines. The computing resources may then be re-assigned to another recovery cluster when desired”; Paragraph [0040], “When the recovery event is over, and the operational cluster has been restored and/or a new operational cluster has been provided, the cluster manager 122 may receive an indication of an end of the recovery event. In some examples, the end of the recovery event may be indicated by monitoring usage of the additional computing resources added to a cluster (e.g., of compute node A 202). When no longer being used, the additional computing resource (e.g., compute node A 202) may be de -allocated from the cluster. The compute node A 202 may be removed from the cluster 112, and the available resources 124 updated to reflect that compute node A 202 is again available”; Paragraph [0030], “Responsive to a recovery event, however, the cluster 102 may be referred to as a failed cluster (e.g., some or all of the cluster 102 may be inaccessible, damaged, and/or destroyed). The failed cluster may failover to cluster 112. It may accordingly be desirable to migrate one or more virtual machines running on the nodes of the cluster 102 to the cluster 112. However, recall the nodes of the cluster 112 may have less computing resources (e.g., processors) than the nodes of the cluster 102”; and Paragraph [0031], “Accordingly, to support failover, cluster managers described herein, such as cluster manager 122, may add computing resources to one or more recovery clusters responsive to a recovery event. The additional computing resources may be used to facilitate migration of virtual machines from the failed cluster to the recovery cluster (e.g., from cluster 102 to cluster 112)”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the computer program product disclosed by Messick by using a different set of resources to compensate for a different error than the first, as taught by Gill.  One of ordinary skill in the art would have been motivated to use the methods of Gill because it will allow for greater efficiencies for utilization of devices, thereby resulting in reduced redundancies and better resource cost management. (Gill: Paragraph [0004]).

Response to Arguments
Applicant’s arguments in light of amendments, see pages 9-11, filed 08/04/2021, with respect to the rejection(s) of claim(s) 1-4, 6-11, 13-18, and 20 under 35 USC § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art in light of the new interpretation due to amendments.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  (US 20200272409 A1, US 5809543 A, US 20030169374 A1). The following statement is a brief summary of very pertinent art that was not relied upon:
US 20200272409 A1: Method 700 starts at a step 701 and proceeds through the previous described steps 605, 610, 612, 615 and 620. Step 620 is further described by the steps 720, 725, and 730. In the step 720, the processing system frequency is increased, i.e., boosted. For example, the increase to operating frequency can be applied to a part or all of the processing system where the processing system can include a CPU, a GPU, an audio system processor unit, other processing units, a bus or other communication channels, communication ports, and other aspects of the processing system. In the step 725, the memory frequency is increased. In the step 730, the audio buffer size is increased. Additional processing system adjustments can be made in addition to those listed here.
US 5809543 A: From this diagram, it can be seen that additional clock sources may be added in additional power domains, and the original clock signals can then be synchronized with the additional clock signals to simultaneously clock as many loads as necessary (n loads) to obtain the desired assurance that power failures or clock source failures will not cause any loss of data.
US 20030169374 A1: FIG. 7 is a functional block diagram illustrating equalization of video transmitted over twisted pair cable in accordance with an embodiment of the present invention. The invention comprises Twisted Pair Transmitter (TPT) 704 and Receiver (TPR) 708 connected together by twisted pair cable 706. TPT 704 receives video signal from source 702 via cable 703. Source 702 could be a laptop computer, for example, and cable 703 could be a short coaxial cable. Video, comprising the various color-components (e.g., RGB) and the horizontal and vertical sync pulses, and audio are transmitted from source 702 to TPT 704 for additional processing. TPT 704 processes the individual color components, including the sync and audio signals, by adding appropriate compensation in accordance with embodiments of the present invention. For example, TPT 704 adds high frequency compensation for skin effect losses by adding peaking compensation. That is, the response at the high frequency region is boosted before the signal is inserted into the twisted pair line 706. However, this high frequency compensation may be removed at TPR 708 if not desired. For example, the compensation may be removed if the length of cable 706 is insufficient to justify the compensation at the TPT. Typically, when twisted line pair 706 is of considerable length, compensation must be added to restore the video quality. The issue then becomes where to add the compensation?

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew N Putaraksa whose telephone number is (303)297-4365.  The examiner can normally be reached on Monday-Thursday 7:00am-5:00pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/M.N.P./Examiner, Art Unit 2114 



/GABRIEL CHU/Primary Examiner, Art Unit 2114